Title: From John Adams to François Adriaan Van der Kemp, 23 June 1817
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy June 23, 1817

Your kind Letter of the 8th. and the enclosed Biography have been read with all the interest inspired by So long a Friendship; though a great part of it was well known to me long ago.
Writing has indeed become extreamly painfull to me: to such a degree, that the numerous imperious demands upon me, often compell me to neglect Some of my dearest and most honoured Friends.
I have lent your Sketch to Mr Quincy, and Shall Send it to Mr Elliot as you desire.
Bad as my Eyes are, they are better than my hands, and I can read better than I can write. Sir William Jones, Beloes Herodotus and Eustaces Tour have convinced me, that Græcia Mendax borrowed her Religion Phylosophy Arts and Sciences, as well as her Art of lying from India and Egypt.
But my hand trembles So that I can hardly / hold it to write
John Adams